
	
		I
		112th CONGRESS
		2d Session
		H. R. 6347
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to require
		  20-year Congressional Budget Office cost estimates for bills or joint
		  resolutions.
	
	
		1.Congressional Budget Office
			 cost estimatesParagraph (1)
			 of section 402 of the Congressional Budget Act of 1974 is amended by striking
			 4 fiscal years and inserting 19 fiscal
			 years.
		2.Conforming
			 amendment to the Rules of the House of RepresentativesClause 3(d)(1)(A) of rule XIII of the Rules
			 of the House of Representatives is amended by striking five each
			 place it appears and inserting 20.
		
